PER CURIAM.
The petition for writ of certiorari .reflected apparent jurisdiction in this Court. We issued the writ and have heard argument' of the parties. After hearing argu*303ment and upon further consideration of the matter we have determined that the cited decisions present no direct conflict as required by Article V, Sec. 4, Florida Constitution, F.S.A. Therefore, the writ must be and is hereby discharged and the petition for writ of certiorari is dismissed.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and CALDWELL, JJ., concur.